  Case 15-31941                   Doc 78      Filed 07/18/19 Entered 07/18/19 12:14:55     Desc Main
                                                 Document Page 1 of 1
      FILED & JUDGMENT ENTERED
                Steven T. Salata




              July 18 2019


          Clerk, U.S. Bankruptcy Court
         Western District of North Carolina




                                           UNITED STATES BANKRUPTCY COURT
                                          WESTERN DISTRICT OF NORTH CAROLINA
                                                  CHARLOTTE DIVISION

IN RE:                                                                  Chapter 13
    Bernita Gale Jeter                                                  CASE NO: 15-31941
                                                                        Related Docket #: 77
    SSN#: XXX-XX-5507

                                                        ORDER

ON 07/17/2019, AFTER NOTICE, THIS MATTER CAME ON FOR HEARING UPON:

Motion to Dismiss Case or to Modify Plan

DIANA SAFFA Present

    AND, THIS COURT FINDS that:

Plan payments are in substantial default.

Debtor can resume payments August 2019.

    IT IS, THEREFORE, ORDERED that:

Plan payments are to resume at/to be changed to $1,155.00 per month.

Case subject to dismissal without further notice upon payment default for August 2019.

Plan composition percentage is set at 1%.

Attorney for debtor allowed presumptive, non-base fee of $200.00.

Motion to Dismiss is denied.

This Order has been signed electronically,                 Laura T. Beyer
pursuant to administrative order of the Court.
Effective as of date of entry.                             UNITED STATES BANKRUPTCY COURT JUDGE




{:20190718093734:}
